Citation Nr: 1016103	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for post-traumatic bony deformity and sclerosis at 
the left olecranon and radial head and joint effusion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, granting service connection for post-
traumatic bony deformity and sclerosis at the left olecranon 
and radial head and joint effusion (left elbow disability) 
with an evaluation of 30 percent effective November 4, 2004.  
A timely appeal was noted with respect to the assigned 
rating. 

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the Veteran's service-connected 
left elbow disability from 30 to 40 percent, effective 
November 4, 2004, the date of the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).   The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

In April 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.





FINDING OF FACT

The Veteran's service connected post-traumatic bony deformity 
and sclerosis at the left olecranon and radial head and joint 
effusion is manifested by limitation of flexion to 90 
degrees; extension of the elbow from 45 to 90 degrees; 
limitation of pronation to 5 degrees; and limitation of 
supination to 15 degrees.  There is no evidence of 
unfavorable ankylosis of the joint at an angle less than 50 
degrees, or complete loss of supination or pronation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-
traumatic bony deformity and sclerosis at the left olecranon 
and radial head and joint effusion are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including 4.71a, 
Diagnostic Code 5205 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The Veteran's service-connected left elbow disability is 
currently rated as 40 percent disabling under Diagnostic Code 
5205 for ankylosis of the minor elbow.  Under this Diagnostic 
Code, ankylosis of the minor elbow is to be rated as follows:  
for intermediate ankylosis of the elbow, at an angle of more 
than 90 degrees, or between 70 degrees and 50 degrees, 40 
percent; for unfavorable ankylosis of the elbow, at an angle 
of less than 50 degrees or with complete loss of supination 
or pronation, 50 percent.  38 C.F.R. § 4.71a. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

On VA examination in October 2005, the Veteran reported a 
history of the left elbow joint giving way, and episodes of 
instability, pain, stiffness, weakness, and effusion.  He had 
weekly flareups which lasted for hours and caused a 
significant amount of inflammation.  He was currently 
employed with the United States Postal Service and had 
difficulty performing his duties during these flareups.  

On range of motion testing, flexion was -20 to 85 degrees; 
extension was 85 to -20 degrees; pronation was to 60 degrees, 
and supination was to 80 degrees, with pain noted throughout 
all ranges of motion.  Additional limitation of motion due to 
pain was observed.  Unstable ankylosis of the joint was 
observed, with fixation of the joint described as 0 to 85 
degrees of flexion.  

The Veteran's left elbow was evaluated on three occasions 
between February to April 2006.  Range of motion testing in 
February 2006 showed flexion to 80 degrees, extension to 50 
degrees, pronation to 5 degrees, and supination to 15 
degrees.  Edema of the left elbow joint, joint contracture, 
and generalized muscle weakness in the area of the left elbow 
were observed. 

Range of motion testing accomplished in March 2006 showed 
flexion to 90 degrees, extension to 45 degrees, supination to 
15 degrees, and pronation to 5 degrees.  The Veteran advised 
the examiner that he was "having great difficulties 
performing his regular job duties at the U.S. Postal Service 
due to daily development of strong pains on his [left] elbow 
joint with repetitive...use."  Elbow contracture was again 
observed, with weakness, edema, and tenderness also affecting 
the joint.  

In April 2006, the Veteran stated that he had injured his arm 
while carrying furniture at work.  Flexion was to 90 degrees; 
extension was to 45 degrees; supination was to 15 degrees; 
and pronation was to 5 degrees.  Pain and muscle weakness 
were noted, but "no gross neurological deficits" were 
observed.  The diagnosis was left elbow contracture and 
chronic edematous painful syndrome with weakness and 
recurrent with repetitive use.  The examiner found that the 
occupational limitations caused by the Veteran's service 
connected left elbow disability made it "very difficult to 
be able to perform his assigned duties [at] the US Postal 
Service."  

The statements regarding the Veteran's occupational 
limitations were corroborated in the lay testimony from the 
Veteran's co-workers, who all stated that they had personally 
observed the Veteran having difficulty performing his job 
assignments because of a left elbow disability.  The 
postmaster certified that the Veteran's "job performance 
[was] limited due to his arm condition" and that the Veteran 
was not able to "paint, lift or push heavy objects, affix 
objects to the wall and cut the postal installation's 
grass."  These assignments had to be completed by other 
workers, causing lost productivity.

Range of motion testing accomplished in September 2007 showed 
flexion to 90 degrees, extension to 45 degrees, pronation to 
5 degrees and supination to 15 degrees.  

On VA examination in November 2007, flexion was to 145 
degrees, forearm supination was to 85 degrees, and forearm 
pronation was to 80 degrees.  It was noted that the Veteran 
was "unable to fully extend left elbow, lacks 30 to extend 
elbow.  Due to pain."  No additional functional loss upon 
repetitive motion was observed.  

On private examination dated in December 2007, extension was 
only to 45 degrees, with zero degrees noted as normal.  
Flexion was to 90 degrees, with 145 degrees representing 
normal; pronation was to 5 degrees with 80 degrees 
representing a normal pronation; and supination was to 15 
degrees out of a possible 80.  The conclusion was left elbow 
ankylosis.  

Neurological test results were received in June 2008, showing 
that there were no neurological abnormalities associated with 
the Veteran's service-connected left elbow disability.  

On VA examination in June 2009, flexion was to 90 degrees 
with active motion.  Extension was limited from 90 to 45 
degrees; pronation to 40 degrees; and supination to 76 
degrees.  Additional limitation of motion was noted upon 
repetitive motion.  Flexion was limited to 86 degrees; 
extension from 86 to 48 degrees; pronation to 36 degrees; and 
supination to 72 degrees. 

The examiner summarized his findings by noting that there was 
no complete loss of pronation or supination.  Primary loss of 
motion was noted on flexion and extension.  There was 
evidence of pain upon repetitive motion and when lifting 
heavy objects.  The disorder was said to "preclude patient 
to fulfill usual job [duties] ... due to actual pain and 
[limitation of the] left elbow.  Patient is unfeasible to 
fill usual job."  

The Veteran's left elbow disability is currently rated as 40 
percent disabling under DC 5205 for ankylosis of the minor 
elbow.  A higher rating would require that the evidence show 
the joint was ankylosed at an unfavorable angle of less than 
50 degrees or with complete loss of supination or pronation.  
In this case, the medical evidence establishes that the minor 
or nondominant elbow is not fused at a particular angle, but 
that there is contracture of the elbow and an inability to 
fully extend the joint.  Although these symptoms are 
certainly limiting, there is no evidence of ankylosis at an 
unfavorable angle of less than 50 degrees.  Moreover, 
complete loss of supination or pronation has not been noted 
on any range of motion testing.  Thus, an increased rating 
under DC 5205 is not warranted.  There is also no evidence of 
flail joint which would warrant a rating of 50 percent for 
the minor elbow under DC 5209, nor are there neurological 
abnormalities for which the Veteran could receive a separate 
rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   The examinations conducted throughout 
the course of the appeal have all noted functional loss due 
to pain on repetitive motion.  In addition, the most recent 
VA examination undertook to measure the functional loss due 
to pain in degrees, and found that there was a loss of motion 
of approximately 4 degrees in flexion, extension, pronation 
and supination on repetitive motion.  However, it has been 
held that where the Veteran is already in receipt of the 
maximum rating for limitation of motion, a higher rating 
based on pain need not be considered.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).  The loss of approximately 4 
degrees upon repetitive motion is also contemplated in the 
current 40 percent rating, and such limitation does not 
represent any additional limitation of motion that has not 
already been considered and rated.  See 38 C.F.R. §§ 4.40, 
4.45 (2009). 

With respect to extraschedular consideration, the Board must 
address referral to the Chief Benefits Director or the 
Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record 
does not demonstrate that the Veteran's service-connected 
left elbow disability presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Although the evidence 
demonstrates that the Veteran is unable to perform many of 
the regularly assigned duties of his job, his employer has 
made reasonable accommodations for the Veteran's disability 
by assigning more difficult tasks to other co-workers.   It 
cannot be said that his service-connected left elbow 
disability causes marked interference with his employment, as 
he is apparently still employed by the U.S. Postal Service, 
with reasonable accommodations.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the Veteran's service connected 
left elbow disorder have warranted no more than a 40 percent 
rating since November 4, 2004, the effective date of the 
grant of service connection.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected post-traumatic bony deformity and sclerosis at the 
left olecranon and radial head and joint effusion.  Thus, the 
preponderance of the evidence is against the Veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 




ORDER

Entitlement to an initial disability rating in excess of 40 
percent for post-traumatic bony deformity and sclerosis at 
the left olecranon and radial head and joint effusion is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


